              Case 1:19-cv-03220 Document 1 Filed 10/25/19 Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

FRED L. NUTT, JR.                            )
239 Ingraham Street N.W.,                    )
Washington, D.C. 20011                       )
                                             ) Case No:
                 Plaintiff,                  )
                                             )
         v.                                  )
                                             )
DISTRICT OF COLUMBIA GOVERNMENT )
1650 Pennsylvania Avenue, NW                 )
Washington, DC 20004                         )
                                             )
DISTRICT OF COLUMBIA POLICE                  )
DEPARTMENT                                   )
ATTN- Denise Hatchell, Senior Investigator   )
1400 First Street NW, Suite 700,             )
Washington, DC 20005                         )
                                             )
WAL-MART STORES, INC.                        )
CT Incorporation System                      )
1015 15th Street NW Suite 1000               )
Washington, DC 20005                         )
                                             )
OFFICER CHARLES A JENKINS JR.,               )
in his individual and official capacity, and )
1400 First Street NW, Suite 700              )
Washington, DC 20005                         )
                                             )
JOHN DOE, in his individual and official     )
capacity                                     )
310 Riggs Road N.E.,                         )
Washington, DC 20011,                        )
                                             )
                 Defendants.                 )
                                             )

                                              COMPLAINT
                                          (Jury Trial Demanded)


        COMES NOW, Plaintiff Fred Nutt (hereinafter “Plaintiff”), by counsel, and files this, his

Complaint against the Defendants Government of the District of Columbia, Walmart Store #3035, Officer

Charles A. Jenkins, Jr, in his individual and official capacity, and John Doe, in his individual and official

capacity (hereinafter “Defendant DCPD,” “Defendant Walmart,” “Defendant Officer Jenkins,” “Defendant
              Case 1:19-cv-03220 Document 1 Filed 10/25/19 Page 2 of 7



Doe,” or collectively “Defendants”), and alleges the followings:


                                                PARTIES

    1. Plaintiff is an adult resident citizen of the District of Columbia, residing at 239 Ingraham

        Street, N.W., Washington, D.C. 20011.

    2. Defendant District of Columbia Government is municipal corporation capable of being

        sued pursuant to D.C. Official Code § 1-102.

    3. Defendant DCPD is a governmental entity existing in the District of Columbia.

    4. Defendant Walmart is foreign corporation, qualified to do business within the District of

        Columbia.

    5. Defendant Officer Jenkins is an adult resident citizen of the District of Columbia and

        employed by the Defendant DCPD.

    6. Defendant Doe assumed to be an adult resident citizen of the District of Columbia and

        assumed to be employed by the Defendant DCPD.

                                   JURISDICTION AND VENUE

    7. This action is being brought pursuant to U.S.C. §1331, 28 U.S.C. § 1343(a)(3) and 42

        U.S.C. § 1983 and includes any and all federal law claims plead herein for which

        jurisdiction and venue is attached.

    8. Venue is proper in this district, pursuant to 28 U.S.C. §1391 because all Defendants are

        located within the district and a substantial part of the events and omissions giving rise to

        this claim occurred in this judicial district.

    9. Pursuant to 28 U.S.C. §1367, this court may also invoke supplemental jurisdiction over all

        other claims that are so related to claims in the action within such original jurisdiction that

        they form part of the same case or controversy under Article III of the United States
         Case 1:19-cv-03220 Document 1 Filed 10/25/19 Page 3 of 7



   Constitution.

                                          FACTS

10. All times relevant herein, Plaintiff was a decorated Retired Juvenile Correctional Officer

   of New York.

11. On or about March 19, 2017 at approximately 6:15 pm, Plaintiff and his nephew had

   contemplated purchases of several items with paid receipts in their bag, when young

   Benjamin remembered he also needed to purchase another item, an adaptor for his iPhone.

12. The two then agreed that elderly Plaintiff would continue to wait in an aisle in the middle

   of the store while Benjamin returned to the back to get the adaptor from is location there

   and complete this additional purchase.

13. A few minutes later, Benjamin returned to where Plaintiff was standing waiting with

   adaptor in hand and in light of the long register lines in the front, opted to return instead to

   the back of the store and complete payment for the adaptor at a register there while Plaintiff

   continued to wait where he was standing.

14. A few minutes later, Benjamin returned with adaptor and payment receipt in hand.

15. Noting Benjamin’s lack of a bag, Plaintiff inquired of Benjamin as to why he did not have

   a bag and Benjamin responded, that for whatever reason, the cashier in the back had not

   given him one.

16. Plaintiff was unconcerned because there was plenty of room for the adaptor in the bag

   along with the other items already purchased earlier.

17. Plaintiff then took the adaptor and receipt from Benjamin and added the to their existing

   bag as they turned and headed towards the store exit.

18. Apparently, at least the latter portion of the aforementioned interactions amongst Plaintiff
         Case 1:19-cv-03220 Document 1 Filed 10/25/19 Page 4 of 7



   and young Benjamin in the store were observed, and as the two neared the exit, Defendant

   Officer Jenkins aggressively grabbed Plaintiff by the arm and insisted the two walk with

   him to a private store back office room for a “chat.”

19. As Defendant Officer Jenkins held onto Plaintiff and forced him along by the arm, Plaintiff

   inquired at least four times as to what he was being asked to chat about and received no

   response while a terrified young Benjamin tried to keep up.

20. At the point, Defendant Walmart Security Officer, Defendant Doe barged in without any

   introduction and with complete disregard for anything Plaintiff was saying and yelled the

   words “YOUR BAG” at Plaintiff.

21. Plaintiff continued to raise questions about what the interest was in his bag? What he was

   implying? Was he calling him a thief? And the like, with both the Defendant Officer

   Jenkins and Doe yelling loudly back at Plaintiff and refusing to examine the contents of

   this bag while young Benjamin shivered in fear.

22. This very public incident of humiliating, frightening, and restraining for Plaintiff and

   Benjamin went on for some time and attracted the interests and attention of many of the

   huge crowd of customers in the store.

23. Defendants Officer Jenkins and Doe finally noticed the increased amount of crowd

   attention and finally agreed to check the contents of Plaintiff’s bag as Plaintiff had been

   requesting all along.

24. This ended the incident.

25. As a proximate result the Defendants’ negligence, Plaintiff suffered from false allegations

   of theft, harassment, public humiliation and racial profiling.

                                 CAUSES OF ACTION
          Case 1:19-cv-03220 Document 1 Filed 10/25/19 Page 5 of 7



                                       COUNT ONE

VIOLATIONS OF FEDERAL DUE PROCESS, EQUAL PROTECTION, CIVIL RIGHTS

               LAWS UNDER 42 U.S.C. §1983 and 28 U.S.C. § 1343 et al.

 26. The Plaintiff incorporates and adopts all prior paragraphs, averments, and statements.

 27. Plaintiff would show unto the Court that the Defendants, will reckless disregard for

    Plaintiff’s rights, took actions to deprive Plaintiff of his due process rights and equal

    protection rights, and conditions of laying hands on someone’s person under the 14th

    amendment.

 28. Plaintiff suffered damages as a result of the aforementioned conduct as set out heretofore

    and/or hereinafter.

                                      COUNT TWO

NEGLIGENT, GROSSLY NEGLIGENT, AND WANTON FAILURE IN HIRING AND TO

                          MONITOR, TRAIN, AND SUPERVISE.

 29. The Plaintiff incorporates and adopts all prior paragraphs, averments, and statements.

 30. The Defendants, District of Columbia Police Department (Metropolitan Police Dept.) and

    Walmart Store #3035, were grossly negligent and/or wanton in failing to monitor the

    actions of the Defendants Officer Charles A. Jenkins, Jr. and John Doe. They further

    negligently and/or wantonly failed to train the aforementioned Defendants to properly

    questions or interrogate the Plaintiff and other similarly situated individuals.

 31. All Defendants negligently and/or wantonly failed to properly follow and/or apply their

    own facility’s regulations, policies, and procedures, as well as state law generally.

    Defendants District of Columbia Police Department and Walmart Store #3035 failed to

    properly train and supervise the actions of Defendants Officer Charles A. Jenkins, Jr. and
             Case 1:19-cv-03220 Document 1 Filed 10/25/19 Page 6 of 7



       John Doe.

   32. As a direct and proximate result of the Defendants’ negligent, grossly negligent, reckless,

       and/or intentional acts and/or omissions, the Plaintiff sustained the damages set forth herein

       and all damages that will be proved at trial hereon.

                                     PRAYER FOR RELIEF

WHEREFORE, PRERMISES CONSIDERED, the Plaintiff respectfully requests the entry of

judgment against Defendant pursuant to an Order awarding:

   a. Compensatory damages and nominal damages to be determined by the trier of fact;

   b. Punitive damages to be determined by the trier of fat;

   c. Declaratory and injunctive relief;

   d. That relief which is fair, just, and equitable under the circumstances of this case;

   e. Reasonable attorney’s fees; and

   f. The cost of this suit

PLAINTIFF REQUESTS A TRIAL BY STRUCK JURY

       WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against

Defendant in an amount exceeding the jurisdictional requirements of this Court, all together with

Court costs, including attorney’s fees, plus pre and post judgment interest, and for any other relief

which this Court deems just and proper.

                               Respectfully submitted, this the 25th day of October 2019.

                                              Khadijah Z. Able

                                              /s/ Charles Tucker, Jr.
                                              CHARLES TUCKER, DC Bar #993515
                                              TUCKER MOORE GROUP, LLP
                                              8181 Professional Place, Suite 207
                                              Hyattsville, Maryland 20785
                                              Charles@tuckerlawgroupllp.com
    Case 1:19-cv-03220 Document 1 Filed 10/25/19 Page 7 of 7



                             Office: 301-577-1175




5
